Title: Lawrence T. Dade to James Madison, 5 July 1827
From: Dade, Lawrence T.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                5th July 1827
                            
                        
                        The notice you took yesterday, of one of our revolutionary patriots (Governor Page) interested those who
                            heard you much: justly distinguished as he is already, for the many acts of devotion to the cause of the People in our
                            Revolutionary struggle; nevertheless, the peculiar, circumstances, under which he acted, to which you had reference; and
                            which I believe, are within the knowledge of but few; stamp his character, with an extraordinary degree of
                            disinterestedness. May I trespass so far upon your indulgence, as to request tha<t> you will furnish me with
                            the substance of the remarks ma<de> by you. Judge Barbour has pro<m>ised to do so: An
                            intention on the part of the Managers of the Celebration, to publish the incidents, accompanied by your Toast and
                            observations, will not I hope be disagreeable to you. With great respect Yr Ob St
                        
                            
                                Law: T. Dade
                            
                        
                    